PER CURIAM
The state petitions for reconsideration of our decision in this case. In that decision, we concluded that, based on the Oregon Supreme Court’s decision in State v. Ice, 343 Or 248, 170 P3d 1049 (2007), rev’d and rent’d, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), the trial court’s imposition of consecutive sentences based on its own findings of fact was plain error. The state now argues that, in light of the United States Supreme Court’s reversal of the Oregon court’s decision, we should reconsider. We agree. Under the United States Supreme Court’s decision, the imposition of consecutive sentences was not error.
Reconsideration allowed; former opinion modified and adhered to as modified; former disposition withdrawn; affirmed.